DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The objection is withdrawn in view of Applicant’s arguments filed 28 December 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-45, 48-52, 55, and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-13, 14, and 17 of U.S. Patent No. 10,483,731 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent contain each and every limitation of the claims of the application. The patent’s claims are narrower because they contain extra limitations. For example, patent claim 1 recites every .
This is similarly repeated for Application claim 48 to patent claim 9 and for Application claim 56 to patent claim 17.
Claims 46-47, 53-54, and 57-58 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 respectively of U.S. Patent No. 10,483,731 in view of Lindsey (NPL).
As to claims 46, 53, and 57, the Patent does not disclose the conduit is laid in a vertical position. Rather, claims 5, 13 discuss laying the conduit in a horizontal position. However, at the time the invention was effectively filed, laying conduit in any reasonable position, including vertically, was known and practiced. See Lindsey which teaches in the photographs on pages 11 and 12 that electrical conduit is laid vertically. Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have laid the conduit of Patent 10,483,731 vertically. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to achieve the configuration shown by Lindsey, which is up the side of a dwelling, for example.
As to claims 47, 54, and 58, the Patent does not disclose the conduit is laid in an angled position. Rather, claims 5, 13 discuss laying the conduit in a horizontal position. However, at the time the invention was effectively filed, laying conduit in any reasonable position, including at an angle, was known and practiced. See Lindsey which teaches in .
Response to Arguments
Applicant's arguments filed 28 December 2021 with respect to the Double Patenting rejections have been fully considered. Even though claims 1-39 have been rejected, claims 40-45, 48-52, 55, and 56 are not subject to a double patenting rejection for the same reasons.
For example, claim 40 in the application is even broader than cancelled claim 21. The broader claim 40 would similarly be anticipated by the limitations of claim 1 in Patent 10,483,731.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        14 January 2022